DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 Response to Amendment
The Amendment filed on 11/29/2022 has been entered. Claims 1, 3-4, 23-28, 30-32, and 36 remain pending in the application. Claim 37 is new.
Applicants amendments to the claims have overcome the claim objections previously set forth in the Final Office Action mailed 8/26/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 8/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 25,
Line 7-9 recites “wherein a terminal free end portion of the first section extends orthogonal to the needle and parallel to a rear wall of the first section that extends orthogonal to the needle and terminates within the aperture”. It is unclear whether the terminal free end or the rear wall of the first section terminates within the aperture. Appropriate correction is required. For examination purposes based on the disclosure and Applicants arguments which state “Claim 25 is amended to recite the terminal free end portion terminates within the aperture”, Examiner construes the terminal free end portion to terminate within the aperture. Examiner suggests replacing “wherein a terminal free end portion of the first section extends orthogonal to the needle and parallel to a rear wall of the first section that extends orthogonal to the needle and terminates within the aperture” with “wherein a terminal free end portion of the first section extends orthogonal to the needle and parallel to a rear wall of the first section that extends orthogonal to the needle, wherein the terminal free end portion terminates within the aperture”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 23, 26-28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Baid (U.S. PG publication 20110060294) further in view of Lilley (U.S. PG publication 20070073222) further in view of Vojtasek (U.S. Patent no 6280419).
In regard to claim 1,
Baid discloses a needle safety clip assembly (see figure 1a-1c, item 10), comprising: 
[AltContent: textbox (First section)][AltContent: connector][AltContent: rect][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Transverse upper wall portion)][AltContent: arrow]
    PNG
    media_image1.png
    95
    585
    media_image1.png
    Greyscale

a housing (figure 1a-1c, item 12) having a proximal end (see figure 1c above), a distal end (figure 1a-1c, item 30), a transverse upper wall portion (figure 2, item 48), and an aperture (see figure 2 below wherein the aperture is shown below formed between sidewalls 52; paragraph [0043]) adjacent the transverse upper wall portion (see figure 1a-1c and 2); and 
[AltContent: textbox (Aperture)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    630
    314
    media_image2.png
    Greyscale

a needle safety clip (figure 1a-1c, item 14) engaging the proximal end to fix the needle safety clip on the housing (see figure 1c above), the needle safety clip including a first section (see figure 1a above, item 38, item 40, and step like bend as described in paragraph [0045]) having a hook portion (figure 1a, item 38 and 40) that extends about the transverse upper wall portion to retain at least a portion of the transverse upper wall portion within the hook portion (see figure 1a above), the hook portion including a terminal end (figure 1, item 40) that terminates within the aperture adjacent the transverse upper wall portion (see figure 1a-1c and paragraph [0043]; Examiner notes the clip terminates within the channel/aperture), the needle safety clip further including a second section (figure 1a, item 36 and 62) distal from the first section (see figure 1a above), which at a use position (see figure 4b and 1a) is pressed against a needle (figure 4, item 26) and at a safety position (see figure 1c, wherein the safety position is the position where needle is shielded as described in paragraph [0057]) with the second section securing a sharp end of the needle within the housing (paragraph [0057]), wherein the second section is configured to flex outside of the housing in the use position (see figure 1a and 4b wherein at least a portion of the second section is configured to flex outside of the housing in the use position).
Baid fails to disclose wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end of the needle being secured, wherein the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle.


[AltContent: rect][AltContent: textbox (First section of clip)][AltContent: textbox (Second section of clip )][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    307
    404
    media_image3.png
    Greyscale

Lilley teaches a needle safety clip assembly (see figure 2A and 2B; Examiner notes the needle safety clip assembly is similar to the assembly of Baid in that the second section is biased against the needle, see paragraph [0033] of Lilley), wherein the second section includes a slot (opening described in paragraph [0052]) to receive a guidewire therethrough in the safety position (position shown in figure 2B) with the sharp end (item 58) of the needle being secured (paragraph [0052] of Lilley: second wall 20 of clip 12 could include an opening (not shown) for a guide wire but not with clearance for needle 52 in the second sized state of clip 12), the slot having a width that is less than the diameter of the needle (paragraph [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baid to include wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end of the needle being secured, the slot having a width that is less than the diameter of the needle, as taught by Lilley, for the purpose of enabling use of a guidewire while still effectively shielding the user from the needle (paragraph [0052] of Lilley).
Baid in view of Lilley is silent as to the shape of the slot and therefore is silent as to wherein the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle.
Vojtasek teaches a slot (figure 1, item 124 and 118) wherein the second section (figure 4, item 116) forms a closed end portion at a first end of the slot (see figure 1 and 4 wherein the first end is construed as the end forming opening 118) and an open portion (figure 1, item 124) at a second end of the slot (the second end of the slot is construed as end formed by item 124), the open portion having a width that is less than the diameter of the needle (column 5, line 40-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the slot of Baid in view of Lilley, which has a width that is less than the diameter of the needle, to include the second section forms a closed end portion at a first end of the slot and an open portion at a second end of the slot, the open portion having a width that is less than the diameter of the needle, as taught by Vojtasek, for the purpose of ensuring that the slot is in alignment to enable the wire to extend through the needle and needle guard device while preventing the needle from exiting the needle guard device (column 11, line 8-12 of Vojtasek). 
In regard to claim 3,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the second section flexes to allow the needle to pass through the housing (paragraph [0054] of Baid) and with the needle retracted past a distal end of the second section (paragraph [0057] of Baid).
In regard to claim 4,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 3, wherein the first section wraps around the proximal end of the housing to secure the needle safety clip to the housing (see figure 1a-1c of Baid).
In regard to claim 23,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the first section engages a proximal transverse end portion (figure 2, item 54 and 50 of Baid) of the housing to secure the needle safety clip to the housing (see figure 1a-1c of Baid; paragraph [0044] of Baid).
In regard to claim 26,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes at least one shelf (figure 2, item 54 of Baid) and wherein the needle safety clip includes at least one wing (figure 3B, item 40 of Baid) disposed on the at least one shelf (see figure 1a-1b of Baid; paragraph [0044] of Baid).
In regard to claim 27,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes a distal traverse web (figure 2a, item 32 of Baid) having a contact surface that forms a stop for the second section of the needle safety clip (see figure 4B of Baid wherein due to the interaction of item 32 with item 78 a stop is formed to hold the second section of the needle safety clip in place as shown in figure 4b until the needle is retracted).
In regard to claim 28,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the slot inhibits passage of the needle therethrough in the safety position (see paragraph [0052] of Lilley and the analysis of claim 1 above).
In regard to claim 30,
[AltContent: textbox (Longitudinally-extending portion)][AltContent: arrow]
    PNG
    media_image1.png
    95
    585
    media_image1.png
    Greyscale

Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein a longitudinally-extending portion of the first section extends parallel to the needle (see figure 1c above, item 38 of Baid).
In regard to claim 31,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein a longitudinally-extending portion (figure 1A and 1b, item 36 of Baid) of the second section extends parallel to the needle (see position of item 36 of Baid wherein during the transition of item 36 between the position in figure 1a to 1b, a longitudinally-extending portion of the second section extends parallel to the needle).
In regard to claim 32,
[AltContent: textbox (Figure 4B)][AltContent: arrow][AltContent: textbox (Lower transverse web)]
    PNG
    media_image4.png
    590
    297
    media_image4.png
    Greyscale

Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1, wherein the housing includes a lower transverse web (see figure 4B above of Baid) that extends between the first section and the needle (see figure 4B above of Baid wherein part of the lower transverse web extends horizontally between the first section and the needle).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baid (U.S. PG publication 20110060294) in view of Lilley (U.S. PG publication 20070073222) in view of Vojtasek (U.S. Patent no 6280419) further in view of Purdy (U.S. Patent no 5215528).
In regard to claim 24,
Baid in view of Lilley in view of Vojtasek teaches the needle safety clip assembly according to claim 1.
Baid in view of Lilley in view of Vojtasek fails to disclose wherein the first section includes at least one pair of parallel walls to form an inverted U- shape therebetween.
[AltContent: textbox (First section)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Parallel walls)] 
    PNG
    media_image5.png
    332
    235
    media_image5.png
    Greyscale


Purdy teaches wherein the first section includes at least one pair of parallel walls to form an inverted U- shape therebetween (see figure 6B above).
Further, Purdy teaches that a hole or at least one pair of parallel walls to form an inverted U- shape therebetween could all be used to receive the needle to achieve the same result (column 3, line 9-11 and line 17-20 of Purdy) and thus a hole or at least one pair of parallel walls to form an inverted U- shape therebetween were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute at least one pair of parallel walls to form an inverted U- shape therebetween in place of the hole shown in figure 4B of Baid that receives the needle since it has been held that substituting parts of an invention involves only routine skill in the art.
Claims 25 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Baid (U.S. PG publication 20110060294) further in view of Lilley (U.S. PG publication 20070073222).
In regard to claim 25,
Baid discloses a needle safety clip assembly (see figure 1a-1c, item 10), comprising: 
[AltContent: textbox (Rear wall)][AltContent: arrow][AltContent: textbox (First section)][AltContent: connector][AltContent: rect][AltContent: ][AltContent: textbox (Proximal end)]
    PNG
    media_image1.png
    95
    585
    media_image1.png
    Greyscale

a housing (figure 1a-1c, item 12) having a proximal end (see figure 1c above), a distal end (figure 1a-1c, item 30), and an aperture (see figure 2 below wherein the aperture is shown below formed between sidewalls 52; paragraph [0043]); and 
[AltContent: textbox (Aperture)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    630
    314
    media_image2.png
    Greyscale

a needle safety clip (figure 1a-1c, item 14) extending around the proximal end to fix the needle safety clip on the housing (see figure 1c above), the needle safety clip including a first section (see figure 1a above, item 38, item 40, and step like bend as described in paragraph [0045]) extending into the aperture (see figure 1c above where part of the first section extends into the aperture) and a second section (figure 1a, item 36 and 62) distal from the first section (see figure 1c above), which at a use position (see figure 4b and 1a) is pressed against a needle (figure 4, item 26) and at a safety position (see figure 1c, wherein the safety position is the position where needle is shielded as described in paragraph [0057]) with the second section securing a sharp end within the housing (paragraph [0057]), 
wherein a terminal free end portion (figure 3b, item 40) of the first section extends orthogonal to the needle (see figure 4b) and parallel to a rear wall (see figure 1C above) of the first section that extends orthogonal to the needle (see figure 1c above and figure 4B) and terminates within the aperture (see 112 rejection above for claim interpretation; see figure 1a-1c above and paragraph [0043]; Examiner notes the terminal free end portion of the clip terminates within the channel/aperture).
Baid fails to disclose wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end being secured.

[AltContent: rect][AltContent: textbox (First section of clip)][AltContent: textbox (Second section of clip )][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    307
    404
    media_image3.png
    Greyscale

Lilley teaches a needle safety clip assembly (see figure 2A and 2B; Examiner notes the needle safety clip assembly is similar to the assembly of Baid in that the second section is biased against the needle, see paragraph [0033] of Lilley), wherein the second section includes a slot (opening described in paragraph [0052]) to receive a guidewire therethrough in the safety position (position shown in figure 2B) with the sharp end (item 58) of the needle being secured (paragraph [0052] of Lilley: second wall 20 of clip 12 could include an opening (not shown) for a guide wire but not with clearance for needle 52 in the second sized state of clip 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baid to include wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end being secured, as taught by Lilley, for the purpose of enabling use of a guidewire while still effectively shielding the user from the needle (paragraph [0052] of Lilley).
In regard to claim 36,
Baid discloses a needle safety clip assembly (see figure 1a-1c, item 10), comprising: 
[AltContent: arrow][AltContent: textbox (Lower transverse wall)][AltContent: textbox (Rear wall)][AltContent: arrow][AltContent: textbox (First section)][AltContent: connector][AltContent: rect][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Transverse upper wall portion of rear web)][AltContent: arrow]
    PNG
    media_image1.png
    95
    585
    media_image1.png
    Greyscale

a housing (figure 1a-1c, item 12) having a proximal end (see figure 1c above), a distal end (figure 1a-1c, item 30) that includes a rear web having a transverse upper wall portion (see figure 1c above), and an aperture axially adjacent the rear web (see figure 2 below wherein the aperture is shown below formed between sidewalls 52; paragraph [0043]); 
[AltContent: textbox (Aperture)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    630
    314
    media_image2.png
    Greyscale

a needle safety clip (figure 1a-1c, item 14) having 
a first portion (see figure 1a above, item 38, item 40, and step like bend as described in paragraph [0045]) that wraps around the rear web to fix the needle safety clip on the housing (see figure 1c above; paragraph [0044]), the first portion having a rear wall (see figure 1c above) for extending upwardly outside of the housing at a first axial side of the rear web (see figure 1c above), an upper transverse wall (figure 1c, item 38) that extends from the rear wall to be above the transverse upper wall portion (see figure 1c above), and a retaining leg (figure 1c, item 40) that extends from the upper transverse wall to extend into and terminate within the aperture adjacent the transverse upper wall portion (see figure 1c above; paragraph [0043]; Examiner notes the clip terminates within the channel/aperture) and retain the rear web between the retaining leg and the rear wall (see figure 1c above; paragraph [0044]), and 
a second section (figure 1a, item 36 and 62) distal from the first portion (see figure 1c above), which at a use position (see figure 4b and 1a) is pressed against a needle (figure 4, item 26) and at a safety position (see figure 1c, wherein the safety position is the position where needle is shielded as described in paragraph [0057]) with the distal section securing a sharp end within the housing (paragraph [0057]).
Baid fails to disclose the second section including a slot to receive a guidewire therethrough in the safety position with the sharp end being secured.

[AltContent: rect][AltContent: textbox (First section of clip)][AltContent: textbox (Second section of clip )][AltContent: rect][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    307
    404
    media_image3.png
    Greyscale

Lilley teaches a needle safety clip assembly (see figure 2A and 2B; Examiner notes the needle safety clip assembly is similar to the assembly of Baid in that the second section is biased against the needle, see paragraph [0033] of Lilley), wherein the second section includes a slot (opening described in paragraph [0052]) to receive a guidewire therethrough in the safety position (position shown in figure 2B) with the sharp end (item 58) of the needle being secured (paragraph [0052] of Lilley: second wall 20 of clip 12 could include an opening (not shown) for a guide wire but not with clearance for needle 52 in the second sized state of clip 12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baid to include wherein the second section includes a slot to receive a guidewire therethrough in the safety position with the sharp end being secured, as taught by Lilley, for the purpose of enabling use of a guidewire while still effectively shielding the user from the needle (paragraph [0052] of Lilley).
In regard to claim 37,
[AltContent: textbox (Lower transverse wall)][AltContent: arrow]
    PNG
    media_image6.png
    741
    278
    media_image6.png
    Greyscale

Baid in view of Lilley teaches the needle safety clip assembly according to claim 36, wherein the rear web is an upper rear web (see figure 1C of Baid), the housing further including a lower rear web (figure 1C and 2, item 54 of Baid) having a transverse lower wall portion (see figure 1C and 2 of Baid), the needle safety clip including a lower transverse wall (see figure 1c above and figure 3A above of Baid) that extends from the rear wall (extends from the rear wall via the upper transverse wall and retaining leg of Baid) to be below the transverse lower wall portion (see figure 1C above of Baid).
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. Applicant argues Baid fails to disclose the terminal free end portion terminates within the aperture. See current interpretation of Baid and the aperture. As shown below and described in paragraph [0043] of Baid, portion 40 which forms the terminal free end portion terminates within the aperture/channel of Baid. 
 [AltContent: textbox (Aperture)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    630
    314
    media_image2.png
    Greyscale

[AltContent: textbox (Rear wall)][AltContent: arrow][AltContent: textbox (First section)][AltContent: connector][AltContent: rect][AltContent: ][AltContent: textbox (Proximal end)]
    PNG
    media_image1.png
    95
    585
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783